Citation Nr: 0931871	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-28 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability evaluation based upon 
unemployability due to service-connected disability (TDIU) 
for a period prior to April 25, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran had active military service from June 1977 to 
April 1979.

This matter is before the Board of Veterans' Appeals (Board), 
on remand from a June 2008 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court granted a joint motion by the appellant and Secretary 
of VA (the parties).   

Thereby the Court vacated the part of a September 2006 Board 
of Veterans' Appeals (Board) decision pertaining to a claim 
for a total disability evaluation based upon unemployability 
due to service-connected disability (TDIU); and remanded the 
matter of that part to the Board for further action 
consistent with the joint motion.  The Court left intact the 
part of the Board's September 2006 decision: to deny claims 
for increased ratings for (1) residuals of a head injury, 
with organic brain syndrome, dysmnesia, and depression, and 
(2) right 3rd and 6th nerve palsy; and to remand a claim for 
an increased rating for scars, residual to multiple facial 
lacerations.  

This matter originally came before the Board on appeal from a 
September 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In that rating decision the RO, in part, addressed the three 
claims as indicated above, and also denied a claim for TDIU 
submitted on May 1, 2003.  

Then in May 2004 the Veteran submitted a timely notice of 
disagreement to these four issues.  Later in May 2004 the RO 
issued a statement of the case, which in part, addressed the 
four issues including TDIU.  Then in June 2004 the Veteran 
submitted a substantive appeal, VA Form 9, to perfect certain 
appealed claims; and which in part contained the statement 
"I am depressed due to my physical bad condition and unable 
to obtain employment." 

In the September 2006 Board decision, which was the subject 
of the June 2008 Court Order, the Board denied the increased 
rating claims regarding the head injury and nerve palsy 
disabilities, and remanded the rating claim pertaining to 
multiple facial scars disability.  The Board did not list the 
TDIU claim in the list of issues or adjudicate such claim.  

Rather, in the introduction to the September 2006 Board 
decision, the Board noted that while the Veteran had 
initiated an appeal on a TDIU issue, and the RO had issued a 
statement of the case, the Veteran had not submitted a VA 
Form 9 on the TDIU issue.  Further, in that introduction the 
Board referred the TDIU issue to the RO as a raised claim for 
TDIU, premised on testimony from a May 2006 video-conference 
Board hearing.

In the June 2008 Joint Motion granted by the Court, the 
parties agreed that the September 2006 Board decision's 
statement of reasons or bases was insufficient in addressing 
the matter of a TDIU claim.  The parties found it 
insufficient because it did not discuss whether a June 2004 
VA Form 9 submitted shortly after the May 2004 statement of 
the case was sufficient to put the issue of entitlement to 
TDIU in appellate status.  

Review of the June 2004 VA Form 9 shows that, as implied in 
the joint motion, the June 2004 VA Form 9 does meet the 
criteria of a timely filed substantive appeal on the claim 
for TDIU.  Therefore, the appeal has, in effect, been pending 
since the date of the substantive appeal.  Thus the Board has 
to adjudicate that pending appeal, which arose from a claim 
submitted on May 1, 2003.  Thus, the claim is adjudicated 
below.

A complication exists in that before the June 2008 Court 
Order, the RO granted TDIU in a November 2006 rating 
decision.  In that rating decision the RO assigned the TDIU 
an effective date of April 25, 2006, based on the date the 
veteran submitted a VA Form 21-8940 claiming TDIU.  Thus the 
issue of entitlement to TDIU for the period from April 25, 
2006 is moot.  But given that the original claim, submitted 
on May 1, 2003, remains pending, the correct issue on appeal 
here is entitlement to TDIU for the period prior to April 25, 
2006.  

Regarding the earlier discussed September 2006 Board remand 
of the appealed claim for an increased rating for scars, 
residuals of multiple facial lacerations, later in a June 
2008 decision, the Board granted that disability an increase 
in rating from 10 to 30 percent.  Thus that previously 
remanded issue is no longer before the Board.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him 
from obtaining and retaining all forms of substantially 
gainful employment consistent with his education and work 
experience during a period prior to April 25, 2006.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability have been met for a period prior to April 25, 
2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.340, 3.341, 3.342, 4.16 (2008). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Given the favorable disposition of the TDIU issue decided 
below, any possible deficiencies in the duty to notify and to 
assist with respect to the current appellate review of those 
claims constitute harmless error and will not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

II.  Analysis

The Veteran claims entitlement to a TDIU rating on the basis 
that as a result of impairment caused by the symptoms of his 
service-connected disabilities, he is unable to follow a 
substantially gainful occupation.  As explained in the 
introduction, a TDIU rating is already in effect starting 
from April 25, 2006.  Given that the claim for TDIU received 
on May 1, 2003 (long before the current effective date of 
April 25, 2006), and properly appealed to the Board, remains 
pending, the issue now for determination is entitlement to a 
TDIU rating for a period prior to April 25, 2006.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and that, if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  38 
C.F.R. § 4.16(a).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the Veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  

Marginal employment shall not be considered substantially 
gainful employment. 
38 C.F.R. § 4.16(a).  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

Service connection is currently in effect for the following 
disabilities: 

(1)  residuals of head injury, with organic brain 
syndrome and dysmnesia, and depression, currently rated 
as 50 percent disabling; 
(2)  right 3rd and 6th nerve palsy, currently rated as 30 
percent disabling;
(3)  residuals, closed head injury with organic brain 
syndrome and dysmnesia, currently rated as 30 percent 
disabling;
(4)  scars, residuals multiple facial lacerations, 
currently rated as 30 percent disabling;
(5)  residuals, fracture T-7, currently rated as 10 
percent disabling;
(6)  residuals, chondromalacia, left patella, currently 
rated as 10 percent disabling; and 
(7)  bursitis, right elbow (major side), currently rated 
as zero percent disabling.

After combining these ratings (in effect including for the 
period prior to April 25, 2006) under 38 C.F.R. § 4.25, the 
Veteran does meet the minimum schedular threshold requirement 
(of a combined disability rating of 70 percent or more) to be 
considered for a TDIU rating for the period prior to April 
25, 2006.  38 C.F.R. 
§ 4.16(a), (b).  Therefore, the remaining question is whether 
the service-connected disabilities, in and of themselves, 
precluded the Veteran from securing or following a 
substantially gainful occupation for a period prior to April 
25, 2006.  See 38 C.F.R. § 4.16(a).  
 
Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993) (emphasis added).  Consideration 
may not be given to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).  Although neither 
the United States Code nor the Code of Federal Regulations 
offers a definition of "substantially gainful employment," VA 
Adjudication Procedure Manual, M21- 1, Part VI, para. 
7.09(a)(7) defines that term as "that which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the Veteran resides."  Further, marginal employment, 
defined as an amount of earned annual income that does not 
exceed the poverty threshold determined by the United States 
Department of Commerce, Bureau of the Census, shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 
(2000).
  
Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough for a 
grant of a TDIU.  In itself, a disability rating is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  But the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Id.  If he is not so capable, then a grant of TDIU is 
warranted; not otherwise.

In the Veteran's May 1, 2003 claim for TDIU, the Veteran 
indicated that he was not able to work due to multiple 
service-connected disabilities.  In a subsequently filed 
Veteran's Application for Increased Compensation Based on 
Unemployability (filed in April 2006), the Veteran indicated 
that he was prevented from securing or following any 
substantially gainful occupation due to all of his service-
connected disabilities.  He reported that he completed four 
years of college education.  He reported that he last worked 
full-time in December 2002 and became too disabled to work as 
of March 2003. 

The Board has reviewed and considered all of the competent 
medical evidence on file, which includes the reports of VA 
and private treatment records, and reports of VA 
examinations.  As discussed below, after a careful review of 
the lay and medical evidence, and resolving any reasonable 
doubt remaining in the veteran's favor, the Board finds that 
the veteran was unemployable during the period prior to April 
25, 2006, due to the aggregate impact of his service-
connected disabilities, and particularly, the service-
connected: 

(1)  residuals of head injury, with organic brain 
syndrome and dysmnesia, and depression; 
(2)  right 3rd and 6th nerve palsy; and
(3)  residuals, closed head injury with organic brain 
syndrome and dysmnesia.

In this case, the evidence indicates that the Veteran has not 
worked at all since December 2002 due to his multiple 
conditions.  Of special note is the report of a November 2004 
VA examination by a neuropsychologist.  That report was the 
primary basis for the November 2006 rating decision to grant 
TDIU for the period effective from April 25, 2006.  
 
The November 2004 VA examination report shows that after 
examining the Veteran, the examiner concluded that the 
disabilities were manifested by mood instability (that is, 
irritability, euthymia, anger, apathy); personality changes 
(that is, poor interpersonal judgment and insight, periodic 
difficulty with inappropriate comportment); chronic sleep 
disturbance, motivation/initiative deficits; anosmia, visual 
processing and visual memory deficits; deficits in select 
executive functions; and significant bilateral slowing in 
manual motor speed and dexterity.  

After examination, the examiner diagnosed multiple Axis I 
diagnoses, comprised of: personality change due to closed 
head trauma; mood disorder due to closed head trauma; and 
cognitive disorder, not otherwise specified due to closed 
head trauma.  The examiner noted that these were residuals of 
a severe closed head trauma resulting from a motorcycle 
accident.  

Under Axis V, the examiner concluded with an estimate of 45 
for the global assessment of functioning (GAF) score.  The 
Global Assessment of Functioning (GAF) rating scale is a 
system for rating psychiatric disability used by psychiatric 
health care providers.  It reflects the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  See Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM- IV); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF 
scale score assigned does not determine the disability rating 
VA assigns, however, it is one of the medical findings 
employed in that determination.

A GAF score from 41 to 50 is defined as serious symptoms, 
such as suicidal ideation, severe obsessional rituals, 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, such as having no 
friends or being unable to keep a job.  See DSM-IV.  The GAF 
score of 45 recorded under Axis V reflects major impairment 
and a finding that the Veteran is unable to keep a job.  

The VA examination findings discussed above more than suggest 
a finding that as a result of impairment caused by the 
symptoms of his service-connected disabilities, the Veteran 
is unable to follow a substantially gainful occupation.  
Beyond the three service-connected residual disabilities 
discussed above, treatment and VA examination records reflect 
rather significant impairment due to the combination of the 
other service-connected disabilities.  The Board has 
considered all of competent evidence altogether pertaining to 
the Veteran's service connected disabilities and their 
combined impact on the Veteran's ability to work.  
 
Based on the foregoing, the Board finds that the objective 
medical evidence is in relative equipoise as to whether, as a 
result of impairment caused by the symptoms of his service-
connected disabilities, the Veteran was unable to follow a 
substantially gainful occupation during the period prior to 
April 25, 2006.  After resolving any remaining reasonable 
doubt to the Veteran's favor, the competent medical evidence 
provides sufficient evidence for a finding that the multiple 
service-connected disabilities do by themselves in 
combination result in the Veteran being unable to follow a 
substantially gainful occupation for a period prior to April 
25, 2006.

On that basis, the Board finds that the veteran is 
unemployable due the aggregate impact of his service-
connected disabilities.  In light of the above, the Board 
finds that a grant of a TDIU is warranted for the relevant 
period prior to April 25, 2006.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a total disability rating based on 
individual unemployability due to service-connected 
disability is granted for a period prior to April 25, 2006.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


